       Case 4:20-cv-00312-DCB Document 8 Filed 12/22/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Sariah Elam, et al.,                               No. CV-20-00312-TUC-DCB
10                   Plaintiffs,                        ORDER
11   v.
12   Toyota Motor Corporation, et al.,
13                   Defendants.
14
15          The Court having been notified that this case has been settled by the parties.
16          Accordingly,
17          IT IS ORDERED that the case is dismissed without prejudice, and the Clerk of the
18   Court shall close it.
19          IT IS FURTHER ORDERED that the parties shall file the appropriate dismissal
20   documents within 60 days of the filing of this Order.
21          IT IS FURTHER ORDERED that this Court retains jurisdiction over this matter
22   to reopen the case and return it to the Court's active docket, in the event problems arise in
23   relation to its settlement.
24          Dated this 21st day of December, 2020.
25
26
27
28
